IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43589

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 508
                                               )
       Plaintiff-Respondent,                   )   Filed: April 28, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JIM HOWARD, III,                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jim Howard, III, pled guilty to aggravated assault, I.C. §§ 18-901(b) and 18-905(a), and
battery on a law enforcement officer, I.C. §§18-915(3) and 18-903(a). In exchange for his guilty
plea, additional charges were dismissed. The district court sentenced Howard to concurrent
unified terms of five years, with minimum periods of confinement of one year, as Howard
requested. Howard filed an I.C.R. 35 motion for reduction of his sentences, which the district
court denied. Howard appeals.
       Mindful that Howard received the sentences he requested and did not submit any new or
additional information in support of his Rule 35 motion, Howard asserts that the district court

                                               1
erred in denying his motion for reduction of sentences. The doctrine of invited error applies to
estop a party from asserting an error when his or her own conduct induces the commission of the
error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not
complain of errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226,
706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App.
1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d
754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as rulings made
during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Howard received the sentences he requested, Howard may not
complain that the district court abused its discretion. Accordingly, the district court’s order
denying Howard’s Rule 35 motion is affirmed.




                                                2